 STANLEY'S SUPER DStanley Stores, Inc., d/b/a Stanley's Super D andRetail Clerks International Association, Local1691, AFL-CIO. Case 15-CA-537November 4, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOUpon a charge filed on July 20, 1977, by RetailClerks International Association, Local 1691, AFL-CIO, herein called the Union, and duly served onStanley Stores, Inc., d/b/a Stanley's Super D, hereincalled Respondent, the General Counsel of theNational Labor Relations Board, by the RegionalDirector for Region 15, issued a complaint on July26, 1977, against Respondent, alleging that Respon-dent had engaged in and was engaging in unfairlabor practices affecting commerce within the mean-ing of Section 8(a)(5) and (I) and Section 2(6) and (7)of the National Labor Relations Act, as amended.Copies of the charge, complaint, and notice ofhearing before an Administrative Law Judge wereduly served on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on June 20, 1977,following a Board election in Case 15-RC-6038 theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate; ' and that, commenc-ing on or about July 11, 1977, and at all timesthereafter, Respondent has refused, and continues todate to refuse, to bargain collectively with the Unionas the exclusive bargaining representative, althoughthe Union has requested and is requesting it to do so.On August 3, 1977, Respondent filed its answer tothe complaint admitting in part, and denying in part,the allegations in the complaint.On August 11, 1977, counsel for the GeneralCounsel filed directly with the Board a "Motion toTransfer and Continue Case Before the Board andMotion for Summary Judgment." Respondent filedan opposition with attachments entitled "Responsein Opposition to General Counsel's Motion toTransfer and Continue Case Before the Board andMotion for Summary Judgment." Subsequently, onAugust 25, 1977, the Board issued an order transfer-ring the proceeding to the Board and a Notice ToShow Cause why the General Counsel's Motion forSummary Judgment should not be granted. Respon-I Official notice is taken of the record in the representation proceeding,Case 15-RC-6038. as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations, Series 8, as amended. SeeLTV Electrosysrems. Inc.. 166 NLRB 938 (1967). enfd. 388 F.2d 683 (C.A. 4,1968): Golden Age Beverage Co.. 167 NLRB 151 (1967). enfd. 415 F.2d 26(C.A. 5. 1969): Inrertrpe Co. v. Penello. 269 F.Supp 573 (DC.Va., 1967);233 NLRB No. 41dent thereafter filed a response to Notice To ShowCause incorporating by reference its opposition tothe Motion for Summary Judgment.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint, opposition to theMotion for Summary Judgment, and response to theNotice To Show Cause, Respondent contests thevalidity of the Union's certification on the basis of itsobjections to the election in the underlying represen-tation case, and requests that a new election be heldor, alternatively, that a hearing be held on thesubstantial and material issues raised by its objec-tions. The General Counsel contends that Respon-dent is attempting to relitigate matters which were orcould have been considered and disposed of in theunderlying representation case and this it may notdo. We agree with the General Counsel.A review of the record herein, including that inCase 15-RC-6038, establishes that, pursuant to aStipulation for Certification Upon Consent Election,an election2was held on February 8, 1977, in whichthe Union prevailed by a vote of 26 to I 11. Thereafter,Respondent filed timely objections to the electionalleging, in substance, union conduct as follows: (1)improper electioneering, (2) unlawful electionspeeches while the balloting was in progress, and (3)other acts which warranted setting aside the election.After investigation, the Regional Director issued onApril 5, 1977, a Report on Objections in which hefound the objections to be without merit andrecommended that they be overruled, as raising nosubstantial or material issues affecting the conduct orresults of the election. Respondent filed detailedexceptions and a supporting brief essentially reiterat-ing its objections and requesting that a new electionbe directed or, alternatively, that a hearing be heldon its objections. After considering the record in lightof Respondent's exceptions and brief, the Boardissued a Decision and Certifications of Representa-tive in which it adopted the Regional Director'sfindings and recommendations, necessarily findingthat Respondent had raised no substantial orFollett Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91 (C.A. 7, 1968); Sec.9(d) of the NLRA, as amended.2 This election was held in Case 15-RC6038 involving a unit consistingof all full-time and regular part-time employees excluding meat departmentemployees. On the same date, an election was also held in Case 15 RC-6044involving a unit consisting only of all meat department employees.241 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmaterial issues warranting a hearing, and certifiedthe Union.In its submissions Respondent again contends thatit is entitled to an evidentiary hearing on itsobjections. We find no merit in this contention. Asindicated above, the Board's Decision and Certifica-tions of Representative necessarily found that Re-spondent's objections raised no issues requiring ahearing. It is well established that parties do not havean absolute right to a hearing. It is only when themoving party presents a prima facie showing of"substantial and material factual issues" whichwould warrant setting aside the election that it isentitled to an evidentiary hearing3and Respondenthas not made such a showing herein. It is clear that,absent arbitrary action, this qualified right to ahearing satisfies all statutory and constitutionalrequirements.4It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.5All issues raised by Respondent in this proceedingwere or could have been litigated in the priorrepresentation proceeding, and Respondent does notoffer to adduce at a hearing any newly discovered orpreviously unavailable evidence, nor does it allegethat any special circumstances exist herein whichwould require the Board to reexamine the decisionmade in the representation proceeding. We thereforefind that Respondent has not raised any issue whichis properly litigable in this unfair labor practiceproceeding. We shall, accordingly, grant the Motionfor Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI. THE BUSINESS OF THE RESPONDENTRespondent, a Texas corporation, is engaged in theretail sale of groceries at its store located at Highway171 North in Leesville, Louisiana, the only facilityinvolved herein. During the past 12 months, arepresentative period, Respondent, in the course andconduct of its business operations, purchased andreceived goods and products valued in excess of$50,000, which goods and products were shippeddirectly to Respondent's store from points located3 N.L.R.B. v. Modine Manufacturing Company, 500 F.2d 914 (C.A. 8,1974), enfg. 203 NLRB 527 (1973): Handy Hardware Wholesale, Inc., 222NLRB 373 (1976): Janler Plastic Mold Corporation, 191 NLRB 162 (1971):Crest Leather Manufacturing Corporation, 167 NLRB 1085 (1967). and casescited therein.outside the State of Louisiana. During the samerepresentative period, Respondent's gross volume ofbusiness exceeded $500,000.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatit will effectuate the policies of the Act to assertjurisdiction herein.11. THE LABOR ORGANIZATION INVOLVEDRetail Clerks International Association, Local1691, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The Representation ProceedingI. The unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All full-time and regular part-time employeesemployed at the Respondent's Leesville, Louisi-ana, store located on Highway 171 North;excluding manager, assistant managers, meatdepartment employees, watchmen, guards andsupervisors, as defined in the Act.2. The certificationOn February 8, 1977, a majority of the employeesof Respondent in said unit, in a secret-ballot electionconducted under the supervision of the RegionalDirector for Region 15, designated the Union as theirrepresentative for the purpose of collective bargain-ing with Respondent. The Union was certified as thecollective-bargaining representative of the employeesin said unit on June 20, 1977, and the Unioncontinues to be such exclusive representative withinthe meaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about June 29, 1977, and at alltimes thereafter, the Union has requested Respon-dent to bargain collectively with it as the exclusivecollective-bargaining representative of all the em-ployees in the above-described unit. Commencing on4 Amalgamated Clothing Workers of America [Winfield ManufacturingCompany, Inc.] v. N.LR.B., 424 F.2d 818, 828 (C.A.D.C., 1970).5 See Pittsburgh Plate Glass Co. v. N.LR.B., 313 U.S. 146, 162 (1941):Rules and Regulations of the Board, Secs. 102.67(f) and 102.69(c).242 STANLEY'S SUPER Dor about July 11, 1977, and continuing at all timesthereafter to date, Respondent has refused, andcontinues to refuse, to recognize and bargain with theUnion as the exclusive representative for collectivebargaining of all employees in said unit.Accordingly, we find that the Respondent has,since July 11, 1977, and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in theappropriate unit, and that, by such refusal, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its opera-tions described in section I, above, have a close,intimate, and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in theappropriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (C.A. 5, 1964), cert. denied 379 U.S. 817(1964); Burnett Construction Company, 149 NLRB1419, 1421 (1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAWI. Stanley Stores, Inc., d/b/a Stanley's Super D,is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. Retail Clerks International Association, Local1691, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.3. All full-time and regular part-time employeesemployed at the Respondent's Leesville, Louisiana,store located on Highway 171 North; excludingmanager, assistant managers, meat department em-ployees, watchmen, guards and supervisors, asdefined in the Act, constitute a unit appropriate forthe purposes of collective bargaining within themeaning of Section 9(b) of the Act.4. Since June 20, 1977, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5. By refusing on or about July 11, 1977, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(aX5) of the Act.6. By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(X) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Stanley Stores, Inc., d/b/a Stanley's Super D,Leesville, Louisiana, its officers, agents, successors,and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Retail Clerks Inter-national Association, Local 1691, AFL-CIO, as theexclusive bargaining representative of its employeesin the following appropriate unit:All full-time and regular part-time employeesemployed at the Respondent's Leesville, Louisi-ana, store located on Highway 171 North;excluding manager, assistant managers, meatdepartment employees, watchmen, guards andsupervisors, as defined in the Act.243 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its Leesville, Louisiana, store copies ofthe attached notice marked "Appendix."6Copies ofsaid notice, on forms provided by the RegionalDirector for Region 15, after being duly signed byRespondent's representative, shall be posted byRespondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereaf-ter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or coveredby any other material.(c) Notify the Regional Director for Region 15, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.6 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals. the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with RetailClerks International Association, Local 1691,AFL-CIO, as the exclusive representative of theemployees in the bargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:All full-time and regular part-time em-ployees employed at our Leesville, Louisi-ana, store located on Highway 171 North;excluding manager, assistant managers,meat department employees, watchmen,guards and supervisors, as defined in theAct.STANLEY STORES, INC.,D/B/A STANLEY'SSUPER D244